DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
[0067] of instant application’s pre-grant publication (US-20200231486-A1) indicates “gripper 240” in Fig. 9 and 10, which should be “gripper 340”
[0071] indicates a control arrangement 115 in Fig. 1 that does not existent
There are inconsistent terms between the specification/figures and claims. Specification and/or claims should be amended accordingly to be consistent. See 112(b) rejections for details.
Appropriate correction is required.

Claim Objections
Claim 21, 30, 31, and 45 are objected to because of the following informalities:  
Claims 21, 30, and 31 use the term “they” which is inappropriate
Claim 45 states “a coolant flowing through the support body”. This limitation should be grouped with the “providing a support body…” step.
Appropriate correction is required.

Claim Interpretation
Claim 14 and 45: Examiner interprets “second support surface” as the “inner support surface” 302 in the specification and Fig. 7/16.
Claim 14: Examiner interprets “third support surface outside the intended light path for the optical element” to be “beyond the surface” 261 in Fig. 12 and 13.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 and 45 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Fig. 16 shows the limiting surface (305) is below the second support surface, but not that it “extends over the light inlet surface or light outlet surface” because the intended light path is not in this region. Examiner also considers this limitation to be “new matter” when compared to the original disclosure. Combination of Fig. 12 and Fig. 16 supports the limiting surface extends over the edge (206-261) of the vehicle headlight lens. Examiner suggests omitting this limitation or introducing the edge component to the headlight lens.
	The limitation “where the second support surface and the limiting surface are adapted to engage with an optical element to be press-molded” is not supported by the specification. The specification supports adapted and Examiner interprets as “shaped to support”; however, the term “engage” has specific meaning to secure such as the action done by gripper 340 and jaw 341/342. The “second support surface” and “limiting surface” do not actively “engage” with the optical element. Figures support and Examiner interprets the action “adapted to contain”. Similar issue occurs regarding claim 45 in which “a second support surface (is) adapted to engage a third support surface”.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14, 26, and 45 refer to “an inside and an outside” or “an inside and an outer region”. It is unclear to the Examiner how “a blank of glass” is interpreted to have “an inside and an outside”. This can be interpreted as bulk (inside) vs surface (outside); central (inside) vs peripheral (outside); or taking the Fig. 12 in consideration, planar surface 205 (inside) vs substantially convex/optically active surface 204 (outside). The specification describes Fig. 5 and Fig. 6 to clarify an inside and outside of the blank; thus, the Examiner interprets “an inside and an outside” as central and peripheral. Examiner suggests amending the specification and claims to have consistent terms (either inside/outside or inner/outer region). Furthermore, it is undefined regarding the extent of the inside vs outside/central vs peripheral relative to the shape of the blank of glass.
Regarding “a limiting surface” in claim 14, it is not clear in the claim with regards to orientation relative to the “second support surface” of the transport element. The specification refers to both 305 and 306 as limiting surfaces in Fig. 16 and support 310 in Fig. 8 associated with the transport element. The claim further includes the amended limitation “that the limiting surface is below the second support surface and extends over either the light inlet surface or the light outlet surface”. Examiner believes that the Applicant is referring to the inner/lower (305). Structural limitations regarding the limiting surface should be rewritten to clear confusion. 
	Regarding the “providing a transport element” step in claim 14, “an optical element” is introduced while not created yet. Examiner interprets the “providing a transport element” to occur between the “press-molding” and subsequently depositing” step.
	Amended claim 14 adds “that the limiting surface is below the second support surface and extends over either the light inlet surface or the light outlet surface” and “due to the limiting surface extending over either the light inlet surface or the light outlet surface”. Earlier in the claim the light inlet/outlet surface are defined to be within the intended light path; thus, the limiting surface cannot extend into the intended light path or the light inlet/outlet surface. With the amended limitations, the limiting surface contacts the light inlet/outlet surface that is claimed in subsequent claim 15. Considering Fig. 16, limiting surface 305 does not extend over the light inlet surface 205 or light outlet surface 204. The two above limitations are indefinite with regards to the structure of transport element. Examiner interprets the limiting surface and the third support surface 261 to correspond to each other.
It is unclear what is being claimed in claim 20 (when dependent from claim 16, 17, 18, and 19 respectively) “when the first support spans a non-circular base area” in claim 16 and “the first support surface is annular“ in claim 20.
It is unclear what is intended in claim 25 in which the limitation is “the second support surface is annular but not circular”.
Claims 34-36 and 42-44 refer to the diameter of the hollow cross-section of the support body and the outside diameter of the support body. It is not well-defined regarding the referred intended diameter to be either the inner/outer diameter of the tube in which coolant flows through (claim 27) or the shape of the base area that the support body outlines (claim 32). Considering Fig. 3 and 4 as well as Fig. 13 and [0055] in the specification, Examiner interprets the referred diameter to be the shape of the base area that the support body outlines. Furthermore, the diameter of the base area being polygonal with rounded corners (claim 32) and oval shape (claim 40) is not well-defined. For example, the labels of Fig. 13 and the description [0055] refer to a diameter of the lens that would be placed on the support body of Fig. 4 of a substantially oval with straight long sides; the diameter of the major and minor axes are not defined in the context of the claim for one of ordinary skill in the art to understand.
Claim 45 recites the limitation “the third support surface being part of the optical element outside an intended light path for the optical element”. This is inadequate detail to ascertain “the third support surface” because one of ordinary skill in the art would assume the whole of the optical element would be intended/needed for a light path. More structural detail is needed for the optical element.
Examiner suggests amending the claims to match the terminology used in the specification/figures. Claims 15-25 are rejected for depending on and including all the limitations of claim 14. Claims 27-44 are rejected for depending on and including all the limitations of claim 26. Claim 46 is rejected for depending on and including all the limitations of claim 45.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
Claims 14-25 are rejected under 35 U.S.C. 103 as being unpatentable over Muhle et al (US-20090007599-A1) and further in view of Breeger et al (DE-10100515-A1, English translation provided by Espacenet) and Kogure et al (JP-62191430-A, English translation provided by Espacenet).
Regarding Claim 14, Muhle teaches of a method for producing an optical element from glass (glass part or precision lens) [0013] comprising: providing a blank, the blank having an inside and an outside [0078] (Fig. 7 and 8), providing a transport element (transfer station) [0075], cooling the blank [0075], heating the blank of glass in such a manner that the inside is cooler than its outside [0078], press-molding the blank of glass to form an optical element (blank molded and press) [0080], subsequently depositing the optical element on the transport element and passing the transport element through a cooling path (transferred to a cooling zone via a transfer station) [0080].
Muhle teaches that there is an optically effective surface of the blank that is not touched during the heating/cooling process [0027], reading on a third support surface outside the intended light path for the optical. Inherently an optical element has a light inlet surface within an intended light path for the optical element and a light outlet surface within the intended light path for the optical element. 
Muhle refers to details of their cooling device 105A-C [0075-78] corresponding to “providing a support body…” step by using an appropriate invention disclosed in Breeger (DE-10100515-A1) [0043].  Breeger teaches of a support body is hollow with a support surface (Line 103-106). By incorporation, it would be obvious to one of ordinary skill in the art that the cooling device of Muhle is considered a support body with a hollow cross-section with a first support surface.
Muhle provides motivation that the support body have a hollow cross-section (optically effective surface is not touched) [0021], but Muhle is silent on details of their transport element (transfer station) [0062]. In related lens pressing related art, Kogure teaches of a transport element (carrier 22) with a second support surface (Fig. 3 stepped portion 25), a limiting surface (Fig. 3, vertical portion between step 24 and step 25) that is below the second support and outside the intended light path for the optical element. Kogure teaches that the pressed optical element contacts the second support surface at the second support surface 25 (p. 2 Line 38-39), reading/corresponding to a third support surface. It would be obvious to one of ordinary skill in the art at the time of invention to modify the method of Muhle with a transport element with stepped portion including a second support surface (stepped portion 25), limiting surface (between step 24 and 25) below the second support surface to not touch the optically effective surface during the process except during the molding process.

Regarding claims 15 and 16, according to modified Muhle of claim 14, Muhle teaches that the blank has an inside and outside [0078] (Fig. 7 and 8) and that the optically effective surface is not touched [0021]. It would be obvious to one of ordinary skill in the art at the time of invention that the outside/peripheral region is the outside the intended light path, reading on the third support surface of the optical element that rests on the second support surface.

Regarding claim 17, according to modified Muhle of claim 16, Muhle teaches that the optically effective surface is not touched [0021]. Breeger teaches that the first support surface is annular (Line 103-104). While the dictionary definition of annular is “ring-shaped”, modified Muhle of claim 14/15 adapts the support body to be the hollow cross-section of the outside/peripheral region of the optical element. It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23. It would be obvious to have the first support surface span a non-circular base area to not touch the optical element.

Regarding claim 18, according to modified Muhle of claim 17, Breeger teaches an embodiment in Fig. 3 that has two channels 8/10 (inlet/outlet) and 9/11, reading on two channels.

Regarding claim 19, according to modified Muhle of claim 18, Breeger shows the two channels extend over only a portion of the contact support surface in Fig. 3 at region 2 for channel 8/10 (right) and 9/11 (left).

Regarding claim 20, according to modified Muhle of claim 20, Breeger teaches that the first support surface is annular (Line 103-104).

Regarding claim 21, according to modified Muhle of claim 18, Breeger shows the two flow channels are connected at a region where the channels leave the first support surface in Fig. 2 and 3.  The use of a solder to connect the two channels is not necessary. The use of solder to constrain flow channels is well-known in the art. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.

Regarding claim 22, according to modified Muhle of claim 17, Kogure teaches that the pressed optical element contacts the second support surface at the second support surface 25 (p. 2 Line 38-39), reading/corresponding to a third support surface. The third support surface is an edge of the optical element.

Regarding claim 23, according to modified Muhle of claim 21, Kogure teaches of a transport element (carrier 22) with a limiting surface (Fig. 3, vertical portion between step 24 and step 25). The step of “aligning the optical element with the transport element by means of a limiting surface of the transport element” is inherent when loading the optical element onto the transport element.

Regarding claim 24, according to modified Muhle of claim 23, Kogure teaches of a transport element (carrier 22) with a limiting surface (Fig. 3, vertical portion between step 24 and step 25), reading on the limiting surface orthogonal to the second support surface.

Regarding claim 25, according to modified Muhle of claim 23, Kogure teaches of a transport element (carrier 22) with a limiting surface (Fig. 3, vertical portion between step 24 and step 25), reading on the limiting surface orthogonal to the second support surface. Regarding the second support surface is annular but not circular, it has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.


Claims 26-44 are rejected under 35 U.S.C. 103 as being unpatentable over Muhle et al (US-20090007599-A1) and further in view of Breeger et al (DE-10100515-A1).
Regarding claim 26, Muhle teaches of a method for producing an optical element from glass (glass part or precision lens) [0013] comprising: providing a blank, the blank having an inside and an outside [0078] (Fig. 7 and 8), cooling the blank on a support body (cooling device) [0075],  heating the blank in such a manner that the blank is cooler in the inside than in the outside [0076], and press-molding the blank of glass to form an optical element (blank molded and press) [0080].
Muhle refers to details of their cooling device 105A-C [0075-78] corresponding to “providing a support body…” step by using an appropriate invention disclosed in Breeger (DE-10100515-A1) [0043].  Breeger teaches of a support body is hollow with a support surface (Line 103-106) and a coolant flowing through the support body (Line 158-161). By incorporation, it would be obvious to one of ordinary skill in the art that the cooling device of Muhle is considered a support body with a hollow cross-section with a first support surface with a coolant flowing through the support body. 
Regarding the non-circular base area of the first support surface, Muhle teaches that the optically effective surface is not touched [0021]. Breeger teaches that the first support surface is annular (Line 103-104). While the dictionary definition of annular is “ring-shaped”, modified Muhle of claim 14/15 adapts the support body to be the hollow cross-section of the outside/peripheral region of the optical element. It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23. It would be obvious to have the first support surface span a non-circular base area.

Regarding claim 27, according to modified Muhle of claim 26, Breeger teaches an embodiment in Fig. 3 that has two channels 8/10 (inlet/outlet) and 9/11, reading on two channels.

Regarding claim 28, according to modified Muhle of claim 27, Breeger shows the two channels extend over only a portion of the contact support surface in Fig. 3 at region 2 for channel 8/10 (right) and 9/11 (left).

Regarding claim 29, according to modified Muhle of claim 28, Breeger teaches that the first support surface is annular (Line 103-104).

Regarding claim 30 and 31, according to modified Muhle of claim 27 and 29, Breeger shows the two flow channels are connected at a region where the channels leave the first support surface in Fig. 2 and 3.  The use of a solder to connect the two channels is not necessary. The use of solder to constrain the flow channels is well-known in the art. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.

Regarding claim 32 and 37-40, according to modified Muhle of claim 27, Muhle teaches that the optically effective surface is not touched [0021]. Breeger teaches that the first support surface is annular (Line 103-104). While the dictionary definition of annular is “ring-shaped”, modified Muhle of claim 14/15 adapts the support body to be the hollow cross-section of the outside/peripheral region of the optical element. It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23. It would be obvious to have the first support surface span a non-circular base area. The support body can be a polygonal shape with rounded corners without changing functionality.

Regarding claim 33, according to modified Muhle of claim 32, Breeger shows that the coolant channels/support body is tubular in Fig. 4.

Regarding claims 34-36, according to modified Muhle of claim 33, refer to the 112b rejection that a non-circular shape does not have a usual definition of a diameter. Furthermore, it is well-known in the art that vehicle headlights can be non-circular and changing shape of modified Muhle does not change functionality of the method. It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.

Regarding claim 41, according to modified Muhle of claim 40, Breeger shows that the coolant channels/support body is tubular in Fig. 4.

Regarding claims 42-44, according to modified Muhle of claim 41, refer to the 112b rejection that a non-circular shape does not have a usual definition of a diameter. Furthermore, it is well-known in the art that vehicle headlights can be non-circular and changing shape of modified Muhle does not change functionality of the method. It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.

Claims 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Muhle et al (US-20090007599-A1) and further in view of Kogure et al (JP-62191430-A), Breeger et al (DE-10100515-A1), and Maeda (JP-4482248-B2, English translation provided by Espacenet).
Regarding claim 45, Muhle teaches of a method for producing an optical element from glass (glass part or precision lens) [0013] comprising: providing a transport element (transfer station) [0075], providing a blank, the blank having an inside and an outside [0078] (Fig. 7 and 8), providing a support body (cooling/heating device) [0075-76], providing a cooling path (transferred to a cooling zone via a transfer station) [0080], placing the blank of glass on the first support surface [0075], heating the blank of glass on the first support surface in such a manner than the blank is cooler in its inside than in its outer region [0078], press-molding the blank of glass to form an optical element (blank molded and press) [0080], subsequently depositing the optical element on the transport element and passing the transport element through a cooling path (transferred to a cooling zone via a transfer station) [0080].
Muhle provides motivation that the support body have a hollow cross-section (optically effective surface is not touched) [0021], Muhle teaches that there is an optically effective surface of the blank that is not touched during the heating/cooling process [0027], reading on a third support surface outside the intended light path for the optical. Inherently an optical element has a light inlet surface within an intended light path for the optical element and a light outlet surface within the intended light path for the optical element. Muhle is silent on details of their transport element (transfer station) [0062]. In related lens pressing related art, Kogure teaches of a transport element (carrier 22) with a second support surface (Fig. 3 stepped portion 25). Kogure teaches that the pressed optical element contacts the second support surface at the second support surface 25 (p. 2 Line 38-39), reading/corresponding to a third support surface. It would be obvious to one of ordinary skill in the art at the time of invention to use a transport element with a second support surface as taught by Kogure to transport the optical element without touching the central region.
Muhle refers to details of their cooling device 105A-C [0075-78] corresponding to “providing a support body…” step by using an appropriate invention disclosed in Breeger (DE-10100515-A1) [0043].  Breeger teaches of a support body is hollow with a support surface (Line 103-106) and a coolant flowing through the support body (Line 158-161). It would be obvious to one of ordinary skill in the art that the cooling device of Muhle is considered a support body with a hollow cross-section with a first support surface with a coolant flowing through the support body.
Muhle teaches that the optically effective surface is not touched [0021]. Breeger teaches that the first support surface is annular (Line 103-104). While the dictionary definition of annular is “ring-shaped”, modified Muhle of claim 14/15 adapts the support body to be the hollow cross-section of the outside/peripheral region of the optical element. It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23. It would be obvious to have the first support surface span a non-circular base area.
Muhle teaches of cooling path (cooling zone) [0080] but is silent on the cooling path tunnel be heated by means of a heating device. In related press-molding glass art, Maeda teaches of gradually cooling a molded product in a lehr (p. 8 Line 53-54). Maeda gradually cools the molded product to suppress defects and optical discontinuities (p. 5 Line 53 – p. 6 Line 7). It would be obvious to one of ordinary skill in the art at the time of invention to modify the cooling zone of Muhle with a heating device (lehr) to gradually cool the product to prevent manufacturing defects.

Regarding claim 46, according to modified Muhle of claim 45, Breeger shows the two flow channels are connected at a region where the channels leave the first support surface in Fig. 2 and 3.  The use of a solder to connect the two channels is not necessary. The use of solder to constrain flow channels is well-known in the art. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 20, and 22-25 of copending Application No. 16650646 (US-20200247708-A1). Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose a method for producing an optical element from glass comprising: heating a blank of glass; providing a transport element with a support surface; press-molding the blank of glass to form an optical element having a light surface within an intended light path for the optical element, a light outlet surface within the intended light path for the optical element, and a support surface outside the intended light path for the optical element; subsequently depositing the optical element on the transport element such that the support surface of the transport element being in contact with a support surface of the optical element; and passing the transport element together with the optical element through a cooling path, without the light inlet surface of the optical element being touched and without the light outlet surface of the optical element being touched. Dependent claims 20 and 22-25 of copending application include additional limitations that are incorporated or inherent to instant claim 14.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20100206007-A1, DE-10116139-A1 teaches of a transporting element that only touches the peripheral of a molded glass element with flowing coolant.
US-20050162758-A1, US-6295172-B1, US-8517582-B1, US-8556482-B2, US-9358706-B2, DE-102004018424-B4, US-20140042650-A1, JP-S62288119-A teach of molding similar optical elements with a peripheral edge not associated with an intended light path.
JP-H06122524-A teaches of a cooling furnace tunnel that controls the viscosity of the lens after press-molding

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        
/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715